 Case 1:16-cv-00091-RGA Document 95 Filed 02/06/19 Page 1 of 2 PageID #: 2537



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

JOSEPH D . STERN                              )
                                              )
               Plaintiff,                     )
                                              )
       V.                                     )       C.A. No. 16-91 (RGA)
                                              )
GLOBUS MEDICAL, INC.                          )
                                              )
               Defendant.                     )


                            STIPULATED NOTICE OF DISMISSAL

       Plaintiff Stem and Defendant Globus Inc . (" Globus"), by and through their respective

attorneys, hereby file this Stipulated Dismissal as to Stem's claims against Globus, and Globus's

counterclaims against Stem.

       Pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Stem

and Defendant Globus, Inc. hereby stipulate, through their respective attorneys, that Stem's claims

against Globus shall be and are dismissed with prejudice in their entirety, and that Globus 's

counterclaims against Stem shall be and are dismissed with prejudice in their entirety. Stem and

Globus further stipulate that each party shall bear its own costs and attorneys' fees.

Dated: February 5, 2018


    Isl Kenneth L. Dorsney                             Isl Adam W. Poff
 Kenneth L. Dorsney (#3726)                          Adam W. Poff(#3990)
 MORRIS JAMES LLP                                    Robert M. Vrana (#5666)
 500 Delaware A venue, Suite 1500                    YOUNG CONAWAY STARGA TT & TAYLOR, LLP
 Wilmington, DE 19801                                Rodney Square
 (302) 888-6800                                      1000 N . King Street
 kdorsney@morrisjames.com                            Wilmington, DE 19801
                                                     (302) 571-6600
Attorneys for Plaintiff                              apoff@ ycst.com
Joseph D. Stern                                      rvrana@ycst.com

                                                     Attorneys for Defendant Globus Medical, Inc.
 Case 1:16-cv-00091-RGA Document 95 Filed 02/06/19 Page 2 of 2 PageID #: 2538




SO ORDERED this   k   day ofFebruary, 2019.


23312 146. l
